         Case 4:20-cv-01004-JJV Document 15 Filed 03/04/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

MARIE E. BELL                                                                 PLAINTIFF

V.                            CASE NO. 4:20-CV-1004-BD

ANDREW SAUL, Commissioner
Social Security Administration                                              DEFENDANT

                                      JUDGMENT

       In accordance with the Order entered this day, judgment is hereby entered in favor

of Plaintiff Marie E. Bell and against the Social Security Administration. This is a

sentence four remand under 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89,

97–103 (1991).

       DATED this 4th day of March, 2021.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
